Citation Nr: 0739614	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-13 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, in which the RO, in part, 
essentially reopened the veteran's previously denied claims 
for service connection for degenerative disc disease of the 
lumbar spine, a right knee disability, and for an anal 
fissure and denied all of these claims on the merits.  The RO 
also denied the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD).  The veteran disagreed 
with this decision in July 2004 with respect to the denial of 
her reopened service connection claims for degenerative disc 
disease of the lumbar spine, a right knee disability, and for 
an anal fissure and with respect to the denial of her service 
connection claim for PTSD.  

In a February 2005 rating decision, the RO granted the 
veteran's claim for service connection for PTSD, assigning a 
30 percent evaluation effective December 12, 2001 (the date 
that VA received this claim).  The RO also noted that, 
although the veteran was claiming service connection for an 
anal fissure, this issue was inextricably intertwined with 
her service-connected hemorrhoids; accordingly, the RO re-
characterized the issue as entitlement to a compensable 
disability evaluation for hemorrhoids.  The RO also granted 
this claim, assigning a 20 percent evaluation for service-
connected hemorrhoids effective December 12, 2001.  There is 
no subsequent correspondence from the veteran expressing 
disagreement with the ratings or effective dates assigned.  
Accordingly, issues relating to PTSD or an anal fissure are 
no longer in appellate status.  See Grantham v. Brown, 114 F 
.3d 1156 (1997).

The veteran perfected a timely appeal on her reopened claims 
of service connection for a right knee disability and for 
degenerative disc disease of the lumbar spine in April 2005.

The Board notes that it does not have jurisdiction to 
consider a claim that has been previously adjudicated unless 
new and material evidence is presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, although 
the RO has reviewed these claims on a de novo basis, the 
issues are as stated on the title page.  

Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen these claims.  That is, the Board has 
a jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In August 1997, the RO denied the veteran's claims for 
service connection for a right knee disability and for a back 
disability; this decision was not appealed.

2.  New and material evidence has not been received since the 
August 1997 RO decision in support of the veteran's claims 
for service connection for a right knee disability and for 
degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The August 1997 RO decision, which denied the veteran's 
claims for service connection for a right knee disability and 
for a back disability, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 3.104 (2007).

2.  Evidence received since the August 1997 RO decision in 
support of the claims for service connection for a right knee 
disability and for degenerative disc disease of the lumbar 
spine is not new and material; accordingly, the claims of 
entitlement to service connection for a right knee disability 
and for degenerative disc disease of the lumbar spine are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a March 2002 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
her claims, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence, 
statements form persons who knew the veteran and had 
knowledge of her disability during service, and noted other 
types of evidence the veteran could submit in support of her 
claims.  In addition, the veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The March 2002 letter also defined new and material evidence, 
advised the veteran of the reasons for the prior denial of 
the claims of service connection, and noted the evidence 
needed to substantiate the underlying claims of service 
connection.  That correspondence satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Additional notice of the five elements of a service-
connection claim was provided in April 2005.  While the 
notification did not advise the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection, no new disability rating or effective 
date for award of benefits will be assigned as the claims for 
service connection are not reopened in this decision.  Given 
the foregoing, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the veteran of her rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the March 2002 letter was issued before the January 
2004 rating decision which denied the benefit sought on 
appeal; thus, the notice was timely.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  

VA has attempted to obtain the appellant's service medical 
records.  In December 2002, the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, notified VA that all 
available service medical records had been provided.  In 
December 2002, the Army National Guard informed VA that no 
records were on file for the veteran dated between March 1966 
and February 1968.  In cases where the appellant's service 
medical records (or other pertinent records, for that matter) 
are unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his or her case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  VA must also provide an explanation to the 
appellant regarding VA's inability to obtain his or her 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).

VA need not conduct an examination or obtain a medical 
opinion with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection because the duty 
under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen 
only if new and material evidence is presented or secured.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

In an August 1997 rating decision, the RO denied, in  
pertinent part, the veteran's claims for service connection 
for degenerative disc disease of the lumbar spine 
(characterized as a back condition) and for a right knee 
disability (characterized as right knee pathology with 
arthritis changes).  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
Although the veteran timely disagreed with the August 1997 
rating decision, she did not perfect an appeal; thus, this 
decision became final.

The claims for entitlement to service connection for 
degenerative disc disease of the lumbar spine and for a right 
knee disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen her claims for 
service connection for degenerative disc disease of the 
lumbar spine and for a right knee disability in January 2002.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final rating 
decision in August 1997 consisted of the veteran's service 
medical records, VA clinical records, and private treatment 
records.  The RO noted that, although some of the veteran's 
service medical records were not available for review, the 
available records showed no complaints of or treatment for a 
back disability during active service.  The post-service 
evidence, including VA and private treatment records, showed 
treatment for a back disability but no nexus to any incident 
of or finding recorded during active service.  The RO also 
determined that there was no evidence of a right knee 
disability during or after active service.  Accordingly, in 
the absence of a medical nexus between the veteran's back 
disability or her claimed right knee disability and active 
service, the claims were denied.

In January 2002, the veteran applied to reopen her previously 
denied claims for service connection for degenerative disc 
disease of the lumbar spine and for a right knee disability.  
With respect to the veteran's application to reopen her 
previously denied service connection claims for degenerative 
disc disease of the lumbar spine and for a right knee 
disability, the Board finds that the veteran has submitted 
evidence that is cumulative of other evidence of record, does 
not relate to an unestablished fact, and does not raise a 
reasonable possibility of substantiating either of these 
claims.

The newly submitted evidence includes a June 1999 letter from 
W.O.H., M.D. (Dr. W.H.), a June 1999 letter from M.R., M.D. 
(Dr. M.R.), additional VA clinical records, and a private 
magnetic resonance imaging (MRI) scan dated in June 2004.  In 
his letter, Dr. W.H. stated that he had served with the 
veteran in 1967.  The veteran's job as an 
obstetrics/gynecology (OB/GYN) nurse "required that she aid 
in lifting and transferring patient sin labor onto and off of 
gurneys.  She received medication for back pain after 
straining her back while on duty.  I also recall her being 
hospitalized for a knee condition."  In his letter, Dr. M.R. 
(an ex-husband of the veteran), stated that the veteran had 
experienced chronic back pain between 1969 and 1970.  The 
veteran had reported to Dr. M.R. that she had strained her 
back lifting and transferring patients while she was an 
active duty nurse.  The veteran also had reported to Dr. M.R. 
that she had experienced knee pain while caring for trauma 
victims.  Dr. M.R. stated that he noticed that the veteran 
had trouble going up and down stairs due to knee pain in 
1969.  VA clinical records show outpatient treatment in 
October 1996 and March 2000 for low back pain.  VA x-rays of 
the lumbar spine taken in June 2002 showed minimal 
spondylosis deformans, degenerative disc narrowing, and 
lumbar spine scoliosis.  VA outpatient treatment in June 2002 
showed osteopenia of the lumbar spine.  A computerized 
tomography (CT) scan of the veteran's lumbar spine in January 
2003 showed degenerative disc disease of the lumbar spine.  
The veteran's private MRI in June 2004 showed rather severe 
degenerative changes in the lower lumbar spine.

The evidence that was of record at the time of the August 
1997 RO decision did not contain some of the diagnoses found 
in the newly submitted evidence.  However, as noted, the 
evidence (service medical records and VA clinical records) 
that was of record in August 1997 showed only post-service 
treatment for the veteran's claimed degenerative disc disease 
of the lumbar spine.  Thus, the newly submitted evidence 
showing treatment for various spine disabilities, including 
degenerative disc disease of the lumbar spine, is cumulative 
of evidence already of record.  There is still no evidence of 
in-service treatment for either of the veteran's claimed 
lumbar spine or right knee disabilities in any of the newly 
submitted evidence.  More importantly, there also is still no 
competent evidence in the newly submitted evidence that links 
either of the veteran's claimed disabilities to active 
service.  

The veteran has contended in lay statements submitted to VA 
that she incurred back and right knee disabilities during 
active service.  The veteran, as a lay person, would not be 
competent to render a probative opinion on a medical matter 
such as the etiology of either of her claimed disabilities.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In addition, 
the veteran's newly submitted statements are cumulative of 
statements that were of record at the time of the August 1997 
rating decision.

The Board acknowledges that the veteran submitted statements 
from two physicians, Dr. W.H. and Dr. M.R., in support of her 
application to reopen her service connection claims for 
degenerative disc disease of the lumbar spine and for a right 
knee disability.  Dr. W.H. stated that the veteran's in-
service duties as a nurse required her to lift and transfer 
patients and she had received medication for back pain and 
had been hospitalized for knee pain during active service.  
The veteran's report that she strained her back while lifting 
and transferring patients is consistent with her military 
occupational specialty (MOS) as a general duty nurse.  It 
appears, however, that Dr. W.H. based his letter solely on 
the history provided by the veteran which is not totally 
supported by the record.  For example, the veteran reported 
injuring her back while lifting patients during active 
service; as noted, however, the veteran's service medical 
records are completely silent for any complaints of or 
treatment for back problems at any time during active 
service.  The veteran also reported being hospitalized during 
active service for knee pain; there is no report of 
hospitalization at any time in the veteran's service medical 
records.  Critically, Dr. W.H. did not provide an opinion 
between the veteran's alleged in-service treatment for back 
or knee pain and any current back or right knee disability; 
thus, his opinion is merely a recitation of the veteran's own 
contention; there is no indication that Dr. W.H. was 
rendering a medical opinion as to the date of onset based on 
the clinical or objective evidence.  Similarly, Dr. M.R.'s 
June 1999 letter pertained to the veteran's post-service back 
and knee problems in 1969 and 1970.  It appears that Dr. M.R. 
based his letter on his personal observations and also did 
not provide an opinion relating either of the veteran's 
claimed disabilities to an incident of or finding recorded 
during active service.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  Accordingly, the letters submitted by 
Dr. W.H. and Dr. M.R. do not raise a reasonable possibility 
of substantiating the claims for service connection for 
degenerative disc disease of the lumbar spine and for a right 
knee disability.  Thus, they are not new and material 
evidence sufficient to reopen the claims for service 
connection for degenerative disc disease of the lumbar spine 
or for a right knee disability.

Absent any competent evidence of a nexus between the 
veteran's degenerative disc disease of the lumbar spine or 
his claimed right knee disability, the newly received 
evidence does not raise a reasonable possibility of 
substantiating either of the veteran's service connection 
claims.  Accordingly, the Board finds that, as new and 
material evidence has not been received, the claims for 
service connection for degenerative disc disease of the 
lumbar spine and for a right knee disability are not 
reopened.


ORDER

As new and material evidence has not been received, the claim 
for service connection for degenerative disc disease of the 
lumbar spine is not reopened.

As new and material evidence has not been received, the claim 
for service connection for a right knee disability is not 
reopened.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


